Citation Nr: 0213607	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.


(The issues of entitlement to service connection for a back 
disorder and hypertension as secondary to pes planus will be 
the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 31, 1965 to 
October 8, 1965.  

The current appeal arises from a December 2000 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO, in pertinent part, 
declined to reopen the veteran's claim for service connection 
for pes planus.  

In June 2002, the veteran testified at a hearing held before 
the undersigned Member of the Board at the RO.  A copy of the 
hearing transcript is associated with the claims file.  

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the reopened 
claim of entitlement to service connection for pes planus and 
for service connection for a back disorder and high blood 
pressure claimed as secondary to pes planus, pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  



When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  

After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate de 
novo decision addressing the reopened claim and the secondary 
service connection claims.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA to new and material evidence claims, given the favorable 
disposition of that issue as decided herein.

The veteran has raised a claim alleging clear and 
unmistakable error in the June 1973 decision wherein the RO 
denied service connection for pes planus.  As this issue is 
neither inextricably intertwined with the issue on appeal, 
and has neither been procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for pes 
planus when it issued a final, unappealed rating decision in 
June 1973.

2.  Evidence submitted since the RO's June 1973 rating action 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the June 1973 rating decision wherein 
the RO denied entitlement to service connection for pes 
planus is new and material, and the veteran's claim for that 
benefit is reopened. 38 U.S.C.A. §§ 5104, 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background   

The evidence which was of record prior to the June 1973 
rating decision wherein the RO denied entitlement to service 
connection for pes planus is reported in pertinent part 
below.

A review of the service medical records previously before the 
RO reveals that the veteran denied having any physical 
defects on entrance examination in August 1965 and the 
physical examination on entrance showed no foot 
abnormalities.  In September 1965 he was seen for complaints 
of severe foot pain and pes planus was shown with flaccid 
long arch muscles and forefoot abduction.  The veteran was 
noted to have been prescribed corrective shoes by the 
podiatrist for a therapeutic trial of duty.  The podiatrist 
recommended the veteran be disqualified for EPTE, flatfoot 
symptomatic.  

Statement on report from the Medical Board, dated 
October 1965, shows that the veteran, according to his own 
statement, and accepted by the Board, had had flatfeet all 
his life.  

He stated that his feet became painful with any prolonged 
standing, walking or physical exercise.  He was noted not to 
have mentioned this on enlistment, and had commenced recruit 
training when he subsequently reported to the podiatry clinic 
with complaints of foot pain and the pes planus was 
diagnosed.  

A history of trial of duty with corrective shoes was given, 
with the shoes shown to be of no help.  The Medical Board 
agreed with the podiatrist's opinion that the veteran should 
be discharged from further active service.  In view of the 
marked physical findings, the past medical history and 
difficulty he had in recruit training, he was considered 
unfit for further duty in the service.  

The Medical Board determined that the diagnosis was bilateral 
pes planus, that the veteran did not meet the minimum 
standards for enlistment as set forth in AR-40-501; that he 
was unfit for further duty in the naval service by reason of 
physical disability and that the physical disability was 
neither incurred in or aggravated by a period of active 
military service.  

Records, dated October 6, 1965, Statement of Patient 
Concerning the Findings of a Medical Board, show that the 
veteran did not desire to submit a statement in rebuttal, 
with the veteran's signature following.  

In a June 1973 rating decision, the RO denied service 
connection for bilateral pes planus, based on the disorder 
being a preexisting foot condition, with no evidence of 
trauma or permanent aggravation in service.  The veteran did 
not appeal this decision.  

Evidence received after June 1973 includes the veteran's 
written contention in his October 2000 claim, alleging that 
he was never informed of the Medical Board's report, but 
simply signed the documents without reviewing them.  He also 
denied saying that he had been aware of his pes planus 
condition before entering the service.

Medical records obtained after June 1973 reveal that the 
veteran was scheduled to undergo an examination including his 
flat feet in April 1992, in conjunction with a claim filed 
for Social Security disability benefits.  



An August 2000 letter written by a private podiatrist 
reflects that the veteran had been examined in March 2000 for 
complaints of postural fatigue and plantar foot pain, with 
examination that revealed a congenital flat foot deformity 
that was flexible and could be treated with functional foot 
orthoses.  The podiatrist believed the veteran was suffering 
from plantar fasciitis and postural fatigue in the posterior 
leg and low back from the abnormal internal rotation of the 
legs with the collapse of his medial arches when weight 
bearing.  Prolonged periods of weight bearing and standing 
were opined to aggravate his condition.  The podiatrist 
prescribed foot orthoses.  An undated prescription written 
when the veteran was age 53 reveals that rigid functional 
foot orthoses were prescribed for a diagnosed severe abnormal 
pronation.  

VA treatment records from February 2000 to January 2001 
include an August 2000 treatment record showing a diagnosis 
of right plantar fasciitis, chronic with acute flare up.  
Another August 2000 treatment record, diagnosing the same 
noted a history of right foot pain secondary to flat foot 
since his military days.  

A September 2000 treatment note reflects complaints of ankle 
weakness with a history of painful feet for years, with 
treatment by a podiatrist who recommended functional 
orthotics.  The assessment was pes planus.  

A July 2001 private medical opinion based on records review 
reflects the physician's observations that the veteran's feet 
were asymptomatic prior to entering the service, but the 
condition, caused by a defect in the bones became symptomatic 
with aching when walking or standing.  The pain was said to 
be a reaction to injury, along with other loss of function 
manifested as redness, swelling, and irritation.  The 
physician indicated that permanent disability could result if 
the symptoms of foot pain were ignored.  The physician opined 
that it is very possible that the veteran's pain was an 
injury that resulted in stretching his arch, to cause fallen 
arches in the feet.  

Another private physician wrote an opinion dated in April 
2001, stating that review of the available medical records 
shows the veteran to have been in normal physical condition 
upon entry into service in August 1965, then began 
complaining of severe foot pain and pes planus in September 
1965 and had developed more plantar foot pain and postural 
fatigue.  It was noted that later records indicate that the 
veteran's condition was aggravated by long periods of weight 
bearing and standing.  

In September 2001, the veteran underwent a VA podiatry 
examination.  The medical history was taken from the veteran.  
He reported that he was unaware of his flat feet and that his 
evaluations did not document this condition until the 
diagnosis was made during an evaluation while he was still in 
basic training.  

He gave a history of having injured the plantar fascia while 
climbing a ladder and of having been treated with a high 
leather arch support of firm density that provided 
symptomatic aggravation at the time.  His complaints included 
generalized pain about the dorsal and plantar aspects of both 
feet and ankles as well as the calves.  He indicated that 
this dated back to the time of service.  

Physical examination revealed a moderate pes planus foot 
type, with collapse of the longitudinal arches bilaterally 
and symmetrically.  Tibialis posterior tendon function was 
intact with normal heel inversion demonstrated with toe 
standing bilaterally.  Polypropylene orthotics from the VA 
hospital were in place and demonstrated reasonable pedal 
contour.  

The veteran's records were said to be reviewed, as well as 
notes from the veteran's private medical providers.  No 
mention was made as to whether the service medical records 
were reviewed or even available for review.  The clinical 
findings were said not to reveal any equinus or any swelling 
at the level of the ankle joint or throughout the feet.  His 
ankle joints were stable to examination and ranges of motion 
of both feet were normal including subtalar joints and 
metatarsophalangeal joints.  



The diagnosis in the September 2001 VA examination was 
characterized as pes planus as unrelated to military service 
with minimal focal pathology to support the pattern of 
nonfocal complaint.  The examiner recorded that preserved 
symmetric tibial posterior tendon function spoke against any 
acquired pes planus pathology that might arise from trauma or 
through his service experience.  The examiner could not 
reasonably conclude that a plantar fascial bruise sustained 
in basic training and treated with a high arch support, which 
may have been poorly fitted, could be attributable to the 
veteran's chronic disseminated pedal and lower extremity 
complaints.

A private medical summary dated in May 2002 indicated that 
the veteran exhibited certain signs of an acquired flatfoot 
condition, including medial deviation of the Achilles tendon, 
plumb line dropped from patella falls medial of normal joint, 
inverted foot, painful and tender plantar foot, symptoms 
apparent without regard to exercise and chronic irritation 
aggravating symptoms when exercising with undeveloped or 
unbalanced musculature.  The physician indicated that X-rays 
would be needed to evaluate other symptoms besides these.  

The veteran submitted school records predating service, with 
health records from 1952 to 1955 showing no significant 
findings regarding his feet and that he received A's and B's 
in health education.  A June 2001 letter from the student 
transcripts department states that "health education" was 
the term used for what is now known as physical education 
prior to 1965.   

Lay statements received at the RO in June 2002 written by the 
veteran's brothers and friends all describe the veteran as a 
very healthy and athletic individual prior to entering the 
service, with no problems or complaints regarding his feet.  
One of the lay statements from a friend also suggested that 
the veteran may not have fully understood the meaning of the 
document he signed declining to rebut his Medical Board 
findings in 1965.

In June 2002 the veteran testified before the undersigned 
Member of the Board at a hearing held at the RO.  He 
testified that he was in excellent physical shape prior to 
service and was able to walk five miles to get to the draft 
board.  He testified that he injured his feet climbing a very 
high diving ladder when he slipped onto the rung below him, 
then proceeded upwards and dove feet first into the water, as 
instructed.  He testified that he had great pain as soon as 
he hit the water.  He testified that he was seen by a 
podiatrist a few days later and was fitted with hard 
orthotics in his boots, which he described as poorly fitting.  
He testified that he did not recall ever having undergone a 
Medical Board evaluation.  He testified that he was told he 
was going home and given some papers to sign, without 
understanding what it was he was signing.  



Criteria

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b), 20.1103 (2001).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment. 66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (2001).

The CAVC has emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e., a sufficient showing; 
rather, it is evidence that is clear and unmistakable.  In 
its decision, the CAVC noted that "the word 'unmistakable' 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanerson v. West, 
12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).


A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306 (2001). See Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be considered where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. Id.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits. 38 C.F.R. § 3.303(c) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2001).




This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).



Analysis

In June 1973, the RO denied entitlement to service connection 
for pes planus because the evidence then of record consisted 
of service medical records with a medical board determination 
stating that the veteran's pes planus preexisted service and 
was not aggravated by active service.

The medical evidence received subsequent to the June 1973 
decision reveals that the veteran currently continues with a 
foot disorder, diagnosed as pes planus, as well as plantar 
fasciitis.  The additional evidence contains conflicting 
medical opinions regarding whether the veteran's pes planus 
was aggravated by service, with some private evidence from 
April 2001 and July 2001 suggesting that a pes planus 
condition was possibly aggravated by service and the VA 
examination report of September 2001 stating that it was not 
likely that the veteran's foot condition was aggravated by 
service.  

Subsequent lay evidence submitted in June 2002 indicated that 
the veteran's overall physical health was good and that he 
was athletic before he entered the service.

The additional medical records and this lay testimony, is new 
in that it has never been previously considered by the RO.  
This evidence, when considered together with the previously 
considered service medical records showing a possible 
aggravation of a preexisting pes planus condition bears 
directly and substantially upon the specific issue being 
considered in this case, it is significant, and must be 
considered to fairly decide the merits of the claim.  

Based upon the foregoing, the Board finds that new and 
material evidence has been received since the June 1973 RO 
denial, and the veteran's claim for entitlement to service 
connection for a foot disability claimed as pes planus is 
reopened.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for pes 
planus, the appeal is granted in this regard.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

